Case 1:20-cv-24464-BB Document 1-1 Entered on FLSD Docket 10/29/2020 Page 1 of 6




                         “Exhibit A”
            Case 1:20-cv-24464-BB Document 1-1 Entered on FLSD Docket 10/29/2020 Page 2 of 6




9-17-2020                                       20180283893                              6020200917032853
            Case 1:20-cv-24464-BB Document 1-1 Entered on FLSD Docket 10/29/2020 Page 3 of 6




9-17-2020                                       20180283893                              6020200917032853
            Case 1:20-cv-24464-BB Document 1-1 Entered on FLSD Docket 10/29/2020 Page 4 of 6




9-17-2020                                       20180283893                              6020200917032853
            Case 1:20-cv-24464-BB Document 1-1 Entered on FLSD Docket 10/29/2020 Page 5 of 6




9-17-2020                                       20180283893                              6020200917032853
            Case 1:20-cv-24464-BB Document 1-1 Entered on FLSD Docket 10/29/2020 Page 6 of 6




9-17-2020                                       20180283893                              6020200917032853
